PER CURIAM.
Appellant [plaintiff in the trial court] seeks review of a favorable jury verdict, contending that the trial judge committed error when he refused to permit medical bills [incurred as a result of an alleged accident] to be introduced by the plaintiff, who was a married woman.
At common law, the prevailing party plaintiff could not seek review of a favorable verdict. This has been modified in this State by judicial rulings. Paul v. Kanter, Fla.App.1963, 155 So.2d 402; 2 Fla.Jur., Appeals, § 10. A condition permitting a plaintiff [recovering a favorable verdict] to seek appellate review is that a motion for new trial be addressed to the trial court urging inadequacy of the verdict. Guarria v. State Road Department of Florida, Fla.App.1960, 117 So.2d 5; Paul v. Kanter, supra. This was not done in the instant case and, therefore, we do not disturb the verdict and final judgment here under review.
Affirmed.